This is a proceeding in error from a judgment of the district court of Caddo county in an action in which M. N. Gish, T. H. Brook, and G. W. Baker, a partnership, doing business under the firm name and style of Gish, Brook   Co., were plaintiffs, and plaintiff in error was defendant. Defendants in error have filed in this proceeding a motion to dismiss upon the same grounds as was presented in the motion to dismiss in the action of Springfield Fire   Marine Insurance Company v. Gish, Brook  Co. (decided at this term of court), ante, p. 830,102 P. 708. The same propositions are presented by the motion to dismiss in this case as were presented in that case, and determined by the court therein, and it is unnecessary to discuss the same here. The reasoning of the court upon the motion in that case and the conclusion reached must follow in this case, and the motion to dismiss be sustained.
All the Justices concur. *Page 837